Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         05-DEC-2018
                          SCWC-XX-XXXXXXX
                                                         03:40 PM
           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


 DANE S. FIELD, TRUSTEE OF THE BANKRUPTCY ESTATE OF ALOHA SPORTS
              INC., Petitioner/Plaintiff-Appellant,
                                 vs.
 THE NATIONAL COLLEGIATE ATHLETIC ASSOCIATION, AN UNINCORPORATED
           ASSOCIATION, Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CIV. NO. 06-1-1832)

                ORDER DENYING MOTION FOR EXTENSION
        OF TIME AND FULL BRIEFING AND/OR RECONSIDERATION
          OF THE NOVEMBER 20, 2018 OPINION OF THE COURT
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of Respondent/Defendant-Appellee
National Collegiate Athletic Association’s Motion for Extension
of Time and Full Briefing and/or Reconsideration of the November
20, 2018 Opinion of the Court filed November 29, 2018, the
papers in support thereof, and the records and files herein,
          IT IS HEREBY ORDERED that the motion is denied.
          DATED: Honolulu, Hawaii, December 5, 2018.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Richard W. Pollack
                                       /s/ Michael D. Wilson